DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification on para[0132], page 20 is objected to because according to table 1 in para[0131], pages 19-20; examiner believes “4th column and 5th column” in par[0132] should be changed  to “ 4th row” and “5th row”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,6,12,14,15,17,23,44,47,49,55,57,58,60 and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US pat.9,686,064).
In claims 1,44,14,57 He et al. discloses a method for wireless communication, comprising:


In claims 12, 23,55,66 He et al. discloses  the first indication information is carried in a system broadcast message, a radio resource control (RRC) dedicated signaling, an RRC reconfiguration signaling (see col.5; lines 35-38; resource blocks  may be configured by higher layer signaling such as RRC), a media access control (MAC) control element (CE), or a physical downlink control channel (PDCCH) (see col.4; lines 55-65; DCI to an intended UE is included in PDCCH).

In claims 4,15,47,58 He et al. discloses the format of the first downlink control channel is used for indicating a quantity of bit units comprised in the first downlink control channel, each bit unit comprises at least one bit, the each bit unit is capable of carrying feedback information of a PUSCH; and different bit units are capable of carrying feedback information of different PUSCHs (see fig.3; col.9; lines 10-65; the DCI format 312 with X-bits DAI 314; wherein X may be 2,3,4 respectively will result a 2-bit DAI ( see table 1); 3-bit DAI (see table 2) and  4-bit DAI ( see table 3). The Ue based on the value of DAI minimizes the transmission of HARQ-ACK information bits on the PUSCH).
Allowable Subject Matter
Claims 5,16,48,59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In claims 5,16,48,59 the prior art fails to disclose the quantity of the bit units is equal to a ratio of a resource amount of a first resources to a granularity of PUSCH division performed on the first resources or a value to which the ratio rounds down.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nogami et al. (US Pub.2017/0019915).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANH N NGUYEN/Primary Examiner, Art Unit 2413